On Rehearing
By the Court,
Sanders, J.:
A change has been made in the personnel of this court since the order for rehearing. As the order is not directed to a review of any particular point or points covered by the opinion, we shall consider the cause as being before us for reexamination and decision as though it had never been considered and decided. For the purposes of this opinion we refer to the abstract of the pleading in question made by McCarran, C. J.; and in view of the already full and exhaustive discussion of the facts we deem further comment thereon unnecessary.
Upon further examination and consideration of the pleading (the proper construction of which is made the basis of this proceeding), we are constrained and impelled to recede from the position taken in the former opinion — that a distinct and unconnected cause of action, is alleged against the defendant Margrave — and now hold that the supposed several causes of action are not improperly joined. Hence the demurrer to the petition for prohibition must be sustained. This disposes of the proceeding, but as the construction to be given the complaint has been reargued with such force and earnestness by counsel whose names appear upon the records of this court as able jurists, who have had occasion to decide many questions of procedure equally as important as that here presented, we shall examine more fully their respective positions.
If we clearly interpret that taken by counsel for petitioners, it is their contention that the plaintiffs by their own showing have improperly joined a cause of action on contract with causes of action against trustees, not eo nomine but quasi-trustees — persons who *157reap benefits from a breach of trust and so become answerable as trustees. Lewin, Trusts, 4th ed., 562-638.
Counsel for respondent insists that, if the complaint states a cause for equitable relief, having j urisdiction of the parties and the subject-matter, the court is in duty bound to uphold the pleading.
1, 2. A fair criticism of the pleading from the point of view of the respondent is that the pleader, by whom this complaint was drawn, lost sight of the radical changes in pleading introduced by the code system. However strong grievances or wrongs may appeal to the conscience of a chancellor for correction and relief,we are of the opinion that the averments and allegations of such grievances or wrongs, however varied they may be, when stated in the form of a complaint, it is sufficient only when it squares with the rules of the civil practice act (Rev. Laws, 4943, et seq.), and not otherwise. State v. Y. J. S. M. Co., 14 Nev. 238. The pleader has confused the issue by intermingling a variety of pretenses and charges in the charging part of the complaint in the usual form of a bill in equity. Such form of pleading prevailed extensively under the old chancery practice. We need scarcely say that nothing of this kind is allowable under the code. The plaintiff is now required to state the facts which constitute his cause of action, and nothing more, and the court will give to him such relief as he is entitled to under the rules of law.
3. The formal bill in chancery, as for an accounting, a discovery, and the like, is no longer used, but the remedies are preserved. Conceding the complaint to be a good specimen of a bill in equity, nevertheless, if the complaint states but one cause of action, whatever else it may contain, the defendants cannot successfully demur on the ground that several causes of action have been improperly united. State v. Y. J. S. M. Co., supra.
4. A cause of action is defined, and the test of whether a right of action is single or distinct is prescribed, in State v. Y. J. S. M. Co., supra. The application of these rules bring us to the consideration of the petitioners’ contention — that the pleader has improperly joined a *158cause of action for the breach of a contract with separate and distinct causes of action against defendants as trustees — and in support of their position they confidently rely upon the rules of pleading applied in the case of Alger v. Scoville, 6 How. Prac. (N. Y.) 131, where a demurrer, similar to that here interposed, was sustained. The case of Alger v. Scoville is conspicuous for several reasons: First, because it was the first decision of the Supreme Court of New York after the adoption of the code system (1848) that involved the construction to be given section 167 of the code of civil procedure, which then read the same as section 97 of our practice act (Rev. Laws, 5039), when this action was commenced in the lower court; second, because the court declined to adopt the construction given the section by Mr. Field, counsel in the case, who is recognized as one of the learned authors of the code system of pleading; third, because the conclusion reached by the court, it has been supposed, brought about the amendment that added to the section another subdivision which permits causes of action, whether legal or equitable, or both, to be united where they all arise out of “the same transaction or transactions connected with the same subject of action.” _ Moak’s Van Sant, PI. (3d Ed.) 135. It has been argued that had section 97 of our practice act contained this subdivision when this suit was filed, the demurrer to the complaint might have been properly overruled. We are of the opinion that the amendment has no bearing upon the supposed several causes of action stated in this complaint. An analysis of the demurrer shows that it amounts to a misjoinder of parties; that is to say, that the defendants by one cause of action are sued as individuals to recover a personal judgment for the sum of $30,000 as damages for the breach of a written contract; and by the second and subsequent causes of action they are sued in the capacity of trustees by operation of law. This is a strained construction for the purpose of establishing a misjoinder of action. If the defendants are liable as trustees, it is by reason of their contract with *159plaintiffs. The objection goes to the remedy, and not to the cause of action. The facts are entirely different from those stated in the complaint in Alger v. Scoville. In the latter case several persons were joined as defendants, against one of whom was stated a cause of action upon a simple contract for the payment of money, and, against another defendant as assignee, and distinct causes of action were stated against other defendants, in some of which some of the defendants had no interest. No such causes of action are pretended to be stated in the complaint under discussion.
The one subject-matter of this suit is trust property arising from an agreement entered into between the plaintiffs and the defendant Walser, in the execution of which the defendants became joint actors and beneficiaries — in what proportion is immaterial. The complaint recites but one connected history of the property affected by the agreement; it begins with its origin, as stated in the agreement, and comes down in one unbroken line through a series of acts on the part of the defendants which contributed to and culminated in the alleged injuries to plaintiffs. The defendants are shown to have a connected and common interest in the one subject-matter of the action centering in the point in issue in the cause. Though the relief demanded is distinct, it is still but one subject-matter of action. If the allegations of the complaint are true, and as such they are to be taken on this demurrer, the defendants are charged with an inexcusable disregard of the plain performance of a duty voluntarily assumed by their contract. They may be liable as trustees, but we are not concerned with the remedy. They became trustees by reason of the contract, and it is not necessary for us to clothe and to unfrock them of a trust in order to establish a misjoinder of action. They are as much liable in damages for the loss of property by negligent acts in disregard of their contractual duty as they are to answer for property found in their hands, and placed beyond the reach of plaintiffs in violation of their agreement.
*1605. It is also argued that the first cause of action is for the breach of a duty imposed by contract and improperly joined with the second and subsequent causes of action for a tort or torts. It is elementary that where the law imposes a duty that arises from the relation rather than the contract, and where the parties have entered into these relations and the duty is disregarded, the one who suffers may sue upon the agreement, or may treat the wrong as a tort and bring an action analagous to that of trespass on the case. But if there be no legal duty except as arising from the contract, there can be no election — there is no tort, and the party must rely upon the agreement alone. Bliss, sec. 14. It is clear, in any view of the complaint, the action is not maintainable without referring to the contract and laying a previous ground for it by showing a contract.
6. The averment of negligence in the first cause of action and fraudulent dealings in the second and subsequent causes of action may, we think, fairly be construed as amounting to substantial allegations of the breach of the agreement upon which the action is founded, and it is not necessary to hold that plaintiffs charge the defendants with a tort or torts, independent of the breach of the agreement, so as to establish a mis-joinder of action. As above stated, this contention cannot be sustained, as no legal duty is shown to exist on the part of defendants, except as arising from the contract.
7. Considering the demurrer in connection with the several prayers for judgment, the real ground of demurrer is founded upon the several grounds for relief. The latter may be wholly omitted in the complaint, yet the plaintiffs would be entitled to such relief as they could establish upon proper proof of alleged facts. The prayer for judgment is not demurrable. Garner v. Harmony Mills, 6 Abb. N. C. (N. Y.) 218.
Margrave is a proper party. Brinkerhoff v. Brown, 6 Johns. Ch. 139; Fellows v. Fellows, 4 Cow. 682; Boyd v. Hoyt, 5 Paige, 65. True, these cases were decided before the code of civil procedure, but the ground upon which *161the decisions are put is that in such cases there is but one cause of action averred. The cases decided in New York since the code are cited in Wood v. S. S. B. & F. Co., 37 N. Y. Supp. 885.
Entertaining these views, the demurrer to the petition for a writ of prohibition must be sustained, the alternative writ discharged, and the proceeding dismissed.